DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
1.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.






                       The invention relates to a method for supplying air at a controlled temperature to a cabin motorized turbocompressor. The air inlet 





Allowable Subject Matter
2.         Claims 1-13 allowed.


Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the method for supplying air at a controlled temperature to a cabin of a surface vehicle in which at least one air cycle device is used, comprising: at least one turbocompressor comprising: a rotating compressor, a rotating turbine, a shaft coupling the turbine and the compressor such that the turbine is able to rotationally drive the compressor, an air inlet of the compressor, an air outlet of the compressor delivering an airflow compressed by the compressor, an air inlet of the turbine arranged to receive a compressed airflow from the compressor, o an air outlet of the turbine delivering an expanded cold airflow, at least one exchanger interposed between the air outlet of the compressor of at least one turbocompressor and the air inlet of the turbine of at least one turbocompressor, wherein: use is made of at least one turbocompressor of at least one air cycle device comprising an electric motor  coupled to the compressor so as to be able to deliver mechanical power to the compressor, the air inlet of the compressor of at least one turbocompressor of at least one air cycle device is arranged to receive air at a pressure greater than or equal to atmospheric pressure, each turbocompressor of each air cycle device is associated with a set of controlled valves and conduits, adapted to be able to be controlled in one operating mode selected at least from: a heat pump heating mode in which:  the air inlet of the compressor is arranged to receive an expanded airflow from the turbine via at least one heat exchanger, named intermediate heating exchanger, adapted to heat the expanded air delivered by the turbine in contact with at least one air stream selected from an external air stream, a foul air stream to be vented out of the cabin, and mixtures thereof, the compressed and heated air delivered to the outlet of the compressor of the turbocompressor passes through a first circuit of a 
The following references (US 5724806 A) to Horner; Michael W., (US 20030051492 A1) to Hartenstein, Laurent et al., and (GB 2237373 A) to BIRCH PETER HUGH et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1 and. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

05/29/2021